Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered November 23, 1993, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of 2½ to 5 years, unanimously affirmed.
The evidence was legally sufficient to support every element of second-degree assault, including the element of recklessness, and the verdict was not against the weight of the evidence. Defendant’s claim that he was deprived of his right to meaningful appellate review due to an inadequate record must be rejected since he failed to demonstrate that he was prejudiced by the loss of certain trial exhibits (see, People v Harrison, 85 NY2d 794; People v Cadette, 169 AD2d 577, lv denied 78 NY2d 963). We have considered defendant’s other contentions and find them to be without merit. Concur—Williams, J. P., Tom, Mazzarelli and Andrias, JJ.